DETAILED ACTION
Claim Objections
Claim 19 is objected to because at line 14 it should read “handle and the at least one of the . . . .”
Claim 20 is objected to because, at the next to last line, it should read “and the rain cover while in the [[a]] stowed condition provides the padding”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-25 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Design Patent D509,653 to Yu in view of US Published Application 2007/0272570 to Brooks.
Regarding claim 19, Yu discloses a backpack comprising: a backpack body, being a main portion of the backpack, to be located adjacent to a back of a user of the backpack while the backpack is worn by the user (Fig. 1), the backpack body including at least one hollow interior that forms a closable body compartment to receive articles therein (Fig. 1 - compartment closed by zippers); at least one shoulder strap to be located over a shoulder of the user while the backpack is worn by the user, the at least one shoulder strap being attached to the backpack body at an upper, as defined while the backpack is worn by the user, portion of the backpack and extending down and 
Regarding claim 20, the combination from claim 19 discloses wherein the haul strap handle is attached to the backpack body and is spaced away from the at least one shoulder strap (Yu Figs. 3, 7), the closure of the haul strap handle including a zipper that selectively closes an opening located at an upper, as defined while the backpack is worn by the user, portion of the haul strap handle (Brooks Fig. 2 – zipper is on the upper part of the strap/handle), a lower portion of the haul strap handle being for (i.e. capable 
Regarding claim 21, the combination from claim 19 discloses wherein the at least one shoulder strap, the haul strap handle and the rain cover are configured such that the rain cover is separate from use and operation of the at least one shoulder strap for both the stowed and deployed conditions of the rain cover (rain cover is stowed in the haul handle/strap and is separate from the shoulder strap).
Regarding claim 22, the combination from claim 19 discloses wherein the haul strap handle, and the rain cover storage compartment thereof, and the backpack body are configured such that the hand of the user extends between the haul strap handle and the backpack body to grasp around the haul strap handle, the rain cover storage compartment thereof and the rain cover when the rain cover is in the stowed condition within the rain cover storage compartment (the grab handle/strap would be capable of being grasped as claimed).
Regarding claim 23, the combination from claim 19 discloses wherein the haul strap handle, and the rain cover storage compartment thereof, and the backpack body are configured such that the rain cover does not extend into the backpack body when the rain cover is in the stowed condition (the rain cover is stowed in the grab handle/strap).
Regarding claim 24, the combination from claim 19 discloses wherein the haul strap handle, and the rain cover storage compartment thereof, and the backpack body 
Regarding claim 25, the combination from claim 19 discloses wherein the haul strap handle, and the rain cover storage compartment thereof, and the rain cover are configured such that the rain cover, when in the stowed condition, provides no interference to the access and use of the haul strap handle (when the cover is stowed, there is no interference as claimed).
Regarding claim 28, the combination from claim 19 discloses wherein the rain cover is connected to an interior portion of the storage compartment (Brooks – Fig. 2b).
Regarding claim 29, the combination from claim 19 discloses wherein the rain cover remains affixed to the haul strap handle when in the deployed condition (Brooks Fig. 2b).
Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu and Brooks, further in view of US Patent 6,279,796 to Trevino.
Regarding claim 26, it appears that Yu discloses a closure means for securing the rain cover tightly around the backpack body (see bunched portion of the cover in Fig. 8).  However, to remove all doubt, Trevino discloses a backpack cover including closure means (15, 17) for securing the rain cover tightly around the backpack body.  It would have been obvious to one of ordinary skill to have included a drawstring closure in the cover because it would tightly secure the cover around the backpack.  Alternatively, the modification only requires a simple substitution of one known, equivalent cover closure element for another to obtain predictable results.
.
Claims 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu and Brooks, further in view of US Patent 7,374,071 to Lavelle.
Regarding claim 30, the combination from claim 19 fails to disclose a backpack cover and a hood.  However, Lavelle discloses a backpack including a combined pack cover and hood (Fig. 5e).  It would have been obvious to one of ordinary skill to have used Lavelle’s combined hood/backpack cover (secured using Brooks’ pocket) in the combination because it would provide protection for the user as well as the backpack.
Regarding claim 31, the combination from claim 30 discloses wherein the rain cover is connected to an interior portion of the storage compartment (Brooks Fig. 2b).
Response to Arguments
Applicant's arguments filed 1/8/2021 have been fully considered but they are not persuasive. 
As to applicant’s argument that Brooks does not identify 53/1 as a handle (page 7), Brooks is applied broadly for the concept of including a pocket in a strap-type structure, whether the structure is termed a strap, belt, handle, strap handle or some other similar term.  In this case, the haul strap handle is strap-like.  In fact, applicant uses the term “haul strap handle” to describe the structure, which includes both the terms “strap” and “handle”, and would place it within the purview of Brooks’ teaching.  Further, it is noted that when positioning Brooks’ carrier onto the user’s shoulder, the strap section would necessarily be grasped by the user’s hand.  
As to applicant’s argument that Yu teaches away from moving the rain cover storage compartment because Yu illustrates the storage compartment in a certain location (page 8), the examiner disagrees.  Yu has simply disclosed an embodiment of a backpack with rain cover, and does not provide any teaching away from moving the compartment by his detailed drawings of that embodiment.   
As to applicant’s argument that the motivation to combine Yu and Brooks was to avoid contamination (page 8), avoiding contamination is not the motivation for the combination.  The motivation provided by the rejection is that (a) the modification only involves a simple substitution of one known, equivalent cover stowing pocket (pocket on handle) for another (pocket on backpack body) to obtain predictable results, (b) the modification only requires choosing from a finite number of predictable locations on a backpack to stow a cover and/or (c) the modification only requires a mere rearrangement of known parts (i.e. relocating the cover storage pouch to the handle) having predictable results.  The rejection then notes that, as a result of the combination, the rain cover storage compartment is separate from and outside of the body compartment of the backpack body to avoid possible contamination into the body compartment of the backpack body from the rain cover storage compartment (the storage compartment is in the grab handle/strap).  The avoidance of contamination is a product of the combination, not a motivation for the combination.
As to applicant’s argument that the necessary result of the Yu/Brooks combination would be stowing the cover in the main portion or shoulder strap of the carrier (pages 8-10), the examiner disagrees.  Brooks teaches stowing a pocket in a strap structure.  Yu discloses a backpack with three strap structures: two shoulder straps and a grab strap 
US Published Application 2017/0094945 to Sullivan is cited with this action as a prior art reference that discloses a carrying compartment included in a grab strap handle (see figures).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734